 


110 HCON 294 IH: Expressing the sense of Congress that the Secretary of Defense take immediate steps to appoint doctors of chiropractic as commissioned officers in the Armed Forces.
U.S. House of Representatives
2008-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
2d Session
H. CON. RES. 294 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2008 
Mr. Abercrombie (for himself, Mr. Paul, Mr. Brady of Pennsylvania, and Mrs. Drake) submitted the following concurrent resolution; which was referred to the Committee on Armed Services
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the Secretary of Defense take immediate steps to appoint doctors of chiropractic as commissioned officers in the Armed Forces. 
 
 
Whereas the Secretary of Defense has statutory authority under section 3070 of title 10 of the United States Code to appoint doctors of chiropractic as commissioned officers in the Armed Forces, but has not yet made such appointments; 
Whereas the urgent needs of military personnel in the field of operations include access to the widest possible range of health care options, especially in the area of care of the spine and related structures of the body; 
Whereas providing military personnel in the field of operations with access to chiropractic care will increase the cost effectiveness of military health care expenditures by taking advantage of the conservative, drugless, and non-surgical care option offered by chiropractic care; 
Whereas back injuries are the leading cause of lost service time and disability in the Armed Forces; 
Whereas military personnel in the field of operations or on shipboard can access chiropractic care only through commissioned chiropractic officers; 
Whereas access to chiropractic care through commissioned chiropractic officers will enhance the combat readiness of military personnel by offering a non-pharmaceutical option for the health care needs of such personnel; and 
Whereas the appointment of doctors of chiropractic as commissioned offices will make use of a highly skilled and trained pool of health care professionals and help to meet the growing demand for chiropractic care in the Armed Forces: Now, therefore, be it 
 
That it is the sense of Congress that the Secretary of Defense should take immediate steps to establish a career path for doctors of chiropractic to be appointed as commissioned officers in all branches of the Armed Forces for purposes of providing chiropractic services to members of the Armed Forces.  
 
